 


 HR 3468 ENR: Credit Union Share Insurance Fund Parity Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3468 
 
AN ACT 
To amend the Federal Credit Union Act to extend insurance coverage to amounts held in a member account on behalf of another person, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Credit Union Share Insurance Fund Parity Act.  
2.Insurance of amounts held on behalf of othersSection 207(k) of the Federal Credit Union Act (12 U.S.C. 1787(k)) is amended— 
(1)in paragraph (1)(A)— 
(A)by inserting after payable to any member the following: , or to any person with funds lawfully held in a member account,; and 
(B)by striking and paragraphs (5) and (6);  
(2)in paragraph (2)(A), by striking (as determined under paragraph (5)); 
(3)by redesignating paragraph (5) as paragraph (6); and 
(4)by inserting after paragraph (4) the following: 
 
(5)Coverage for Interest On Lawyers Trust Accounts (IOLTA) and other similar escrow accounts 
(A)Pass-through insuranceThe Administration shall provide pass-through share insurance for the deposits or shares of any interest on lawyers trust account (IOLTA) or other similar escrow accounts. 
(B)Treatment of IOLTAs 
(i)Treatment as escrow accountsFor share insurance purposes, IOLTAs are treated as escrow accounts. 
(ii)Treatment as member accountsIOLTAs and other similar escrow accounts are considered member accounts for purposes of paragraph (1), if the attorney administering the IOLTA or the escrow agent administering the escrow account is a member of the insured credit union in which the funds are held.  
(C)DefinitionsFor purposes of this paragraph: 
(i)Interest on lawyers trust accountThe terms interest on lawyers trust account and IOLTA mean a system in which lawyers place certain client funds in interest-bearing or dividend-bearing accounts, with the interest or dividends then used to fund programs such as legal service organizations who provide services to clients in need. 
(ii)Pass-through share insuranceThe term pass-through share insurance means, with respect to IOLTAs and other similar escrow accounts, insurance coverage based on the interest of each person on whose behalf funds are held in such accounts by the attorney administering the IOLTA or the escrow agent administering a similar escrow account, in accordance with regulations issued by the Administration.  
(D)Rule of constructionNo provision of this paragraph shall be construed as authorizing an insured credit union to accept the deposits of an IOLTA or similar escrow account in an amount greater than such credit union is authorized to accept under any other provision of Federal or State law.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
